Citation Nr: 1621682	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia and benign hypermobility joint syndrome.

2.  Entitlement to service connection for scoliosis, to include as secondary to arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to February 2007, including three years of sea service.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 2008, June 2008, and October 2008 rating decisions of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The May 2007 rating decision granted service connection for tension headaches, arthritis of the thoracolumbar spine, tendonitis of the bilateral shoulders, tinnitus, asthma, irritable bowel syndrome (IBS), right calcaneal bone spur, arthritis of the cervical spine, bilateral tinea pedis, erectile dysfunction, left ear hearing loss, post-surgical abdominal scar, bruxism with temporomandibular joint (TMJ) dysfunction, and chronic epididymitis; granted special monthly compensation due to loss of use of a creative organ; and denied service connection for bronchitis, sinusitis, scoliosis of the spine, hypertension, emphysema, right ear hearing loss, scar on right forearm, gastroesophageal reflux disease (GERD) with dysphagia, insomnia, and recurring urethritis.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the denials of service connection for bronchitis, sinusitis, scoliosis, GERD, insomnia, and recurring urethritis.  

The June 2008 rating decision granted service connection for adjustment disorder with anxious and depressed moods; continued the ratings for IBS, tension headaches, arthritis of the thoracolumbar spine, arthritis of the cervical spine, chronic epididymitis, and bruxism with TMJ; and denied service connection for posttraumatic stress disorder (PTSD), chronic fatigue syndrome, and fibromyalgia.  In June 2008, the Veteran filed a notice of disagreement to all of the issues contained in the June 2008 rating decision.

The October 2008 rating decision granted an increased rating for adjustment disorder with anxious and depressed moods, deferred the issue of individual unemployability, and denied service connection for benign hypermobility syndrome.

The RO issued a December 2008 statement of the case on the issues of fibromyalgia, recurring urethritis, sinusitis, bronchitis, insomnia, GERD, scoliosis, and PTSD.

In a December 2008 rating decision, the RO granted service connection for mucus retention cyst (claimed as sinusitis) and status post Nissen fundoplication surgery disease (claimed as GERD).  This is a grant of the benefits sought with regard to those issues and they are no longer on appeal.

In a February 2009 VA Form 9, the Veteran perfected his appeal with regard to scoliosis and fibromyalgia only.  He also indicated that he wished to appeal the denial of service connection for benign hypermobility syndrome.  As such, this was a notice of disagreement on that issue.  The Veteran indicated that he wanted to present testimony on these matters at a Travel Board hearing.  In an August 2014 VA Form 9, the RO certified the appeal to the Board on the issues of entitlement to service connection for scoliosis and for fibromyalgia/benign hypermobility joint syndrome.  The RO thus closed the appeal as to the issues not perfected to the Board.  

The Veteran was scheduled for a Travel Board hearing on November 3, 2014.  In October 2014, the Veteran withdrew his hearing request.

In September 2015, the Board remanded this case for further development.

The issue of service connection for scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current fibromyalgia and benign hypermobility joint syndrome had onset during his active service.

CONCLUSION OF LAW

The criteria for service connection for fibromyalgia and benign hypermobility joint syndrome have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for fibromyalgia and benign hypermobility joint syndrome.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Although the January 2008 VA examiner questioned whether the Veteran's complaints were actually based in a psychologic etiology, the remainder of the evidence shows current diagnoses of fibromyalgia and benign hypermobility syndrome for his complaints of joint pain.  See e.g., February 2008 VA treatment record.  Thus, the Board resolves doubt in the Veteran's favor and finds that he has current diagnoses of fibromyalgia and benign hypermobility syndrome.

Neither condition was diagnosed in service, but the Veteran did repeatedly complain of joint pain.  See e.g., October 2005 service treatment record.

The remaining question is whether these in-service complaints are related to his current diagnoses.  In December 2008, Dr. E.J.B., Chief, General Internal Medicine Section of the VAMC in Seattle, found that fibromyalgia and hypermobility syndrome were chronic conditions and likely explained the musculoskeletal and joint pains that the Veteran experienced during service.

Thus, all elements are met and service connection for fibromyalgia and benign hypermobility joint syndrome is granted.


ORDER

Service connection for fibromyalgia and benign hypermobility joint syndrome is granted.


REMAND

Regrettably, another remand is needed so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for scoliosis.

In September 2015, the Board remanded the Veteran's claim for entitlement to service connection for scoliosis so that VA could provide an appropriate examination to determine if the Veteran's scoliosis was worsened beyond its natural progression by his service connected arthritis of the thoracolumbar spine.  A VA examination was conducted in January 2016.  Another remand is necessary because the VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one or, at minimum, notify the claimant why one will not or cannot be provided); see also, Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  The examiner provided negative opinions on both the question of whether scoliosis was caused by his service connected arthritis of the thoracolumbar spine and the question of whether scoliosis was aggravated by arthritis of the thoracolumbar spine.  The rationale for both was that scoliosis occurs during rapid growth during teenage years.  While this rationale may relate to the initial onset or cause of scoliosis, it does not adequately explain the examiner's rationale for finding that the Veteran's scoliosis was not worsened beyond its natural progression by his service connected arthritis of the thoracolumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's scoliosis has been chronically worsened beyond its natural progression by his service-connected arthritis of the thoracolumbar spine.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.  

2.  Then, readjudicate the claim for entitlement to service connection for scoliosis.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


